DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 30 June 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6, 8-9, 13-15, and 19 have been amended.
Claims 3-5, 7, 10-12, 16-18, and 20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 6, 13, and 19, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “the claimed invention includes an inventive concept in that the claimed invention includes real-time dynamic monitoring of routes to markets.  The invention, in real-time, dynamically changes the route based on live conditions rather than the conventional techniques that merely sets a route without dynamically changing the route” (Remarks pg. 7-8).  Examiner disagrees. The independent claims 1 / 8 / 14 do not include any limitations, alone or in combination, that represent an inventive concept / significantly more.  First, note that the limitations of determining a strain on a herd during travel to markets…, analyzing a potential return of the markets…, and identifying an optimal path… are each methods of organizing human activities (these limitations represent the sub-groupings of fundamental economic principles or practices, mitigating risk, managing personal behavior, and following rules or instructions) and mental processes (these limitations represent the sub-groupings of observations, evaluations, and judgments). Other than reciting generic computer components, such as a computer, computer program product, non-transitory computer readable storage medium, processor, memory), nothing in these claim limitations preclude the steps from practically being performed by a person / people, or being practically performed in the mind.  Mere instructions to apply a judicial exception on a generic / general-purpose computer cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept in Step 2B. With respect to the other criteria in MPEP 2106.05 that may be indicative of an inventive concept / significantly more, note that the claims do not improve the functioning of a computer itself or any other technology or technical field, they do not apply the exception with a particular machine, they do not effect a transformation or reduction to a different state or thing, they do not apply or use the exception in a meaningful way beyond generally linking the use of the exception to a technological environment (i.e. computers), and do not add specific limitations other than what is well-understood, routine and conventional activity in the field in the additional elements.  In response to the Applicant’s argument that the claims include dynamic real-time changes to the route, (1) note that independent claims 1 / 8 / 14 do not include dynamic route changes and this only appears in dependent claims 2 / 9 / 15 as ‘adjusting an active route to one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified’, which is still an organizing human activity (this represents a person mitigating risk, managing personal behavior, following rules or instructions), applied by a computer program product (claim 9) which is not a practical application / significantly more; and (2) note that per MPEP 2106.05(f) claiming an improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept, citing Intellectual Ventures I LLC v. Capital One Bank (USA) (Fed. Cir. 2015).  Hence, these argued features do no more than apply otherwise manual processes on a computer (i.e. ‘apply it’) which is not a practical application or significantly more.  This argument is not persuasive. 
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues “Frisk in view of Baldwin and further in view of Santana and/or Salowitz does not teach or suggest ‘determining a strain on a herd during travel to markets based on a dynamic factor and different combinations of market routes’… as recited in exemplary claim 1” (Remarks pg. 9).  Examiner disagrees. This is taught by Frisk.  First, the combination of Frisk pg. 2 ¶3-5 beginning “One way to reduce…”, pg. 3 ¶2 beginning “In this study, we have used an optimization model…”, pg. 15 ¶4 beginning “We have further developed a pre-slaughter transport route optimization model…”, pg. 17 ¶3 beginning “The distance between farms and abattoirs…” teaches this limitation detailing identifying stress factors on herd animals during travel which include animal journey time, working time; journey length, transportation distance; additional time-based factors such as temperature, lack of food, water, and rest; journey conditions including number of stops, confronting new animals, road quality, density, driving style, routing, traffic lights, roundabouts, curves, and paving (i.e. dynamic factors) - which impact animal welfare, meat quality, and mortality, and the animal welfare factors are crucial when choosing routes between point A and point B (i.e. different combinations of market routes).  Hence, Frisk teaches this limitation.  This argument is not persuasive.
Applicant argues “Frisk in view of Baldwin and further in view of Santana and/or Salowitz does not teach or suggest ‘analyzing a potential return of the markets in at least two locations by performing real-time profiling of possible market routes out of the combinations of market routes based on the dynamic factor influencing the strain of the herd’ as recited in exemplary claim 1” (Remarks pg. 9).  Examiner disagrees. This limitation is taught by the combination of Frisk and Baldwin. First, Frisk Fig 3 (noting there are 5 stars representing 5 slaughterhouse markets), Fig 6, pg. 7 ¶2 beginning “The data was provided by the Swedish Board..”, pg. 16 ¶2 beginning “Additionally, the results illustrate…”, pg. 18 ¶2-3 beginning “Reducing slaughterhouses and live auction markets…” details five possible abattoir / slaughterhouse markets which cattle may be transported to without necessarily transporting to the closest abattoir / slaughterhouse market and developing a route optimization model for animal transportation along each route that adjust number of stops, working times and driving distances (i.e. dynamic factors) affecting animal welfare and testing different alternatives (i.e. different routes out of the combination of market routes and different times) to decide which alternative is the most desirable, and pg. 16 ¶4 states that a high standard of animal welfare can enhance commercial value because of reduced mortality, improved health, product quality, and disease resistance, but does not explicitly state analyzing a potential return of the markets in at least two locations performing real-time profiling of possible market routes out of combinations of market routes based on the dynamic factor.  However, Baldwin teaches this remaining limitation, identifying the pricing and profitability of selling cattle available at each market based on daily market rates (which may be obtained through the Internet or by mobile device), and the costs associated with transport including the trek to each market which accounts for the terrain and the number of hours / days of the journey (i.e. dynamic factors, per Frisk above) to choose the optimal market after drawing expected prices and then picking the market which maximizes expected producer revenue according to the price draws, noting that a market trek may include travel to more than one market, e.g. purchasing smallstock first at Chumvi market and then transporting them to the Dol Dol market to sell; transporting cattle through a paved road at Timau first before the Chumvi market (i.e. combination of market routes) (Baldwin pg. xv ¶2 beginning “Towards this end, a study of livestock ownership and marketing pattern…”, pg. 19 ¶2-3 beginning “Price information in developed countries…”, pg. 30 ¶ beginning “Like livestock producers in the United States…”, pg. 35 ¶2-3 beginning “The market’s lack of cattle can be partially…”, pg. 69 ¶2 beginning “In the process of constructing a decision-making model…”, pg. 70 ¶1 beginning “Deterministic values were used…”).  Hence, the combination of Frisk and Baldwin teaches this limitation.  This argument is not persuasive.
Applicant argues that “The cited references only determine market routes and then embark on the routes.  There is no real-time dynamic adjustment to the routes (e.g., such as in amended claim 2)” (Remarks pg. 9).  Examiner disagrees. The claim 2 / 9 / 15 limitation of “adjusting an active route to the one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified” is taught by the combination of Frisk and Santana. First, Frisk (in view of Baldwin), as shown in pg. 18 ¶3 beginning “Unlike today’s manual planning, we have developed…” details identifying an optimal route for the cattle to the market abattoir, access to food and water, journey conditions including number of stops, and confronting new animals (dynamic factors) contribute to the strain of the herd, but does not explicitly state adjusting an active route to one of the markets while already traveling on the active route when an increase of the strain on herd due to the dynamic factor is identified.  However, Santana teaches this remaining limitation monitoring the livestock herd traveling the route and identifying stressful situations and take actions to avoid the stressful event, and update the defined route, including stopping the progress of the herd along the route (i.e. pausing the route as an adjustment to an active route) to then interact with animals interfering with the herd before resuming the travel of guiding the herd to the target location (i.e. one of the markets, per Frisk/Baldwin); and also identifying the environment greenness or maturity of the grass and rivers (access to food, water, temperature) to a route destination and updating the defined routes (Santana Fig 3-4, ¶[0039], ¶[0043], ¶[0048-50]).  Hence, the combination of Frisk and Santana teaches the limitation of claims 2 / 9 / 15, and the argued feature of real-time dynamic adjustment to the routes.
Applicant argues “the claimed invention can embark on market route 1 going to market A and then dynamically change the route to go to Market B because a condition changes between the current location and market A” (Remarks pg. 9).  Examiner disagrees. It is noted that the features upon which Applicant relies (i.e. embarking on market route 1 going to market A and then dynamically change the route to go to Market B because a condition changes between the current location and market A) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This argument is not persuasive.
Applicant argues “unlike the cited art that only recommend the shortest path to market, the invention determines routes based on resources such as water points and foraging places and how the movement of cattle happens in open lands (e.g. Savannah where there are no established roads/paths or over uneven terrains ((increasing/decreasing elevations) or weather issues)” (Remarks pg. 9).  Examiner disagrees.  First, note that independent claims 1, 8, and 14 do not limit what the dynamic factor is that determines the strain on a herd, nor do the claims preclude that distance cannot be a dynamic factor. Second, the features upon which Applicant relies (i.e. movement of the cattle in open lands, Savannah where there are no established roads/paths) are not recited in the rejected claim(s). Third, Frisk pg. 1 ¶1 beginning “Meat production has increased rapidly around the world…” continuing on pg. 2, and pg. 2 ¶4 beginning “Longer transport times, however, must not always be linked to reduced animal welfare…”, and pg. 5 ¶5 beginning “The model requires information on distances among all farms and between farms…” details that time-based factors during the transport are linked with lack of food (i.e. foraging) and water (i.e. access to water) that contribute to the animal welfare, details road conditions (i.e. difficulty in terrain) and climate as potentially stressful factors; and distance, hilliness, and road quality (i.e. difficulty in terrain) can be used to determine the best possible route. In further support, also note that Baldwin pg. 70 ¶1 beginning “Deterministic values were used to calculate approximate transportation costs…” details taking into account the terrain (i.e. difficulty in terrain) that a trekker would face to obtain the opportunity costs associated with trekking to a market as a dynamic factor.  Also note Santana ¶[0043-44] detailing identifying weather forecast data, greenness or maturity of grass (i.e. access to foraging), physical barriers such as rivers (i.e. access to water, difficulty in terrain) in the pastures where the livestock is going to be managed are dynamic factors.  Hence, Frisk, Baldwin, and Santana teach features related to dynamic factors and determining routes that include access to water (Frisk / Santana), access to foraging (Frisk / Santana), and difficulty in terrain (Frisk / Baldwin / Santana).  This argument is not persuasive.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 26 February 2020 has been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-7 recite a method; claims 8-13 recite a computer program product with a non-transitory computer readable storage device; and claims 14-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claims 1 / 8 / 14 recite determining a strain on a herd during travel to markets based on a dynamic factor and different combinations of market routes; analyzing a potential return of the markets in at least two locations by performing real-time profiling of possible market routes out of the combinations of market routes based on the dynamic factor influencing the strain on the herd; and identifying an optimal path to one of the markets based on a minimal strain on the herd and a maximum potential return of the one of the markets. The claims as a whole recite methods of organizing human activities and mental processes.
First, the limitations of determining a strain …, analyzing a potential return…, and identifying an optimal path… are a method of organizing human activities.  For instance, the claims are similar to a person using data available to decide the best path to transport their product / herd for economic return. Other than reciting generic computer components, such as a computer, computer program product, non-transitory computer readable storage medium, processor, memory), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, mitigating risk, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a strain …, analyzing a potential return…, and identifying an optimal path…as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a computer, computer program product, non-transitory computer readable storage medium, processor, and memory, nothing in the claim elements preclude the steps from practically being performed in the mind, or performed in the mind with the assistance of pen and paper.  For example, but for the generic / general-purpose computer language, determining in the context of this claim encompasses a user manually observing a dynamic factor and market routes and judging a strain on the herd; analyzing in the context of this claim encompasses a user manually evaluating potential return of markets / market routes based on the dynamic factor; and identifying in the context of this claim encompasses a user manually evaluating the strain on the herd and potential return to judge an optimal path to one of the markets. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: computer-implemented; claim 8: a computer program product, non-transitory computer readable storage medium, computer; claim 14: a processor and memory) does not take the claims out of methods of the organizing human activity grouping or mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 8, and 14 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. computer, computer program product, non-transitory computer readable storage medium, processor, memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (computer, computer program product, non-transitory computer readable storage medium, processor, memory). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computer, computer program product, non-transitory computer readable storage medium, processor, memory to perform determining, analyzing, and identifying amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. what is the most profitable way to transport and sell animals), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine. The claims do not effect a transformation or reduction to a particular article to a different state or thing. The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 8, 14, and further considering the addition of dependent claims 2-7, 9-13, and 15-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 9, 15: The limitation adjusting an active route to the one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified is further directed to a method of organizing human activity (i.e. mitigating risk, managing personal behavior, following rules or instructions) and a mental process (i.e. observation, judgment) as described in the independent claim. The recitation of a computer program product (claim 9) is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 10, 16: The dynamic factors merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4, 11, 17: The markets changing location over time merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5, 12, 18: The limitation wherein the identifying outputs a plurality of paths including the optimal path, and wherein a user selects one of the plurality of paths to travel are further directed to methods of organizing human activity (i.e. mitigating risk, managing personal behavior, following rules or instructions), and further directed to mental processes (i.e. judgment, opinion).  Note that these limitations could be performed by a person mentally with the assistance of pen and paper (e.g. a person judges a few paths and writes them down on paper, and then makes an opinion as to which path to choose). The recitation of a computer program product (claim 12) is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Also, note that outputting and selecting here may also be viewed as insignificant extra-solution activities (i.e. a general means of outputting a result of the identifying; and a general means of gathering data associated with the result) that are not a practical application or significantly more; and also represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept such as presenting offers and gathering statistics (OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 13, 19: The herd not splitting up during travel to the markets merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 7 and 20: The limitation ‘embodied in a cloud-computing environment’ is an additional element that represents generally linking the use of the judicial exception to a particular technological environment / field of use (i.e. cloud computing, Internet) that is not indicative of a practical application or significantly more.  See the Applicant’s specification Fig 7, ¶[0020], ¶[0031-51] generally describing a cloud computing environment and its characteristics, including ¶[0047] describing that cloud services are sold (i.e. commercially available), and ¶[0051] describing the cloud computing nodes as general purpose computing systems that are well-known; and cloud computing described at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  See also Fears “Ranching on the Cloud” (2013) detailing cloud computing cattle management software in use since at least 2013, illustrating the well-known and conventional nature of using a cloud-computing environment (Fears Cloud Computing section). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 8, 14, and the dependent claims 2-7, 9-13, and 15-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8, 10-11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Route optimization as an instrument to improve animal welfare and economics in pre-slaughter logistics” (2018) to Frisk et al. in view of “Analysis of Livestock Marketing Decisions Among Pastoralists in Il Ngwesi, Kenya” (2008) to Baldwin.
EXAMINER’S NOTE: The applied Frisk reference “Route optimization as an instrument to improve animal welfare and economics in pre-slaughter logistics” (2018) in this Office Action represents the same Frisk reference cited in the Non-Final Rejection dated 21 June 2022 and supplied by the Applicant in Item 2 of the ‘Other Documents’ section of IDS dated 26 February 2020.  However, the previously applied Frisk document submitted with the IDS did not include the full images Fig 2, Fig 5, Fig 6.  Since the content in these images is relevant to the most recent amended claims, a different Frisk publication that includes these full images with different page numbers and paragraph numbers has been cited in this rejection.
Claim 1:
	Frisk, as shown, teaches the following:
A computer-implemented market route recommendation method, the method comprising: 
determining a strain on a herd during travel to markets based on a dynamic factor and different combinations of market routes (Frisk Fig 3, pg. 2 ¶3-5 beginning “One way to reduce…”, pg. 3 ¶2 beginning “In this study, we have used an optimization model…”, pg. 15 ¶4 beginning “We have further developed a pre-slaughter transport route optimization model…”, pg. 17 ¶3 beginning “The distance between farms and abattoirs…” detail identifying stress factors on herd animals during travel to slaughterhouse markets which include animal journey time, working time; journey length, transportation distance; additional time-based factors such as temperature, lack of food, water, and rest; journey conditions including number of stops, confronting new animals, road quality, density, driving style, routing, traffic lights, roundabouts, curves, and paving which impact animal welfare, meat quality, and mortality; and animal welfare factors are crucial when choosing routes between point A and point B (i.e. different combinations of market routes); also see Frisk Fig 3 (noting there are 5 stars representing 5 slaughterhouse markets), Fig 6 (noting different combinations of routes in the optimization), pg. 2 ¶7 beginning “The potential route options, including pick-up dates…” through pg. 3 ¶2 beginning “In this study, we have used an optimization model…”, pg. 12 ¶4 beginning “In the simulated scenarios, we imposed restrictions on allowed animal transport time…”, pg. 14 ¶2 beginning “Our scenarios comprising limited pick-up stops…”, pg. 15 ¶3-4 beginning “The results imply that a large effect in welfare, measured by animal transportation hours…”, and pg. 17 ¶3 beginning “The distance between farms and abattoirs is calculated…” details the stress on animals decreases based on route optimization with fewer stops, less confrontation with new animals, and less journey duration (dynamic factors) during travel to one of the 5 abattoirs (markets), and route optimization involves different combinations of stops, dates, and route options);
With respect to the following:
analyzing a potential return of the markets in at least two locations by performing real-time profiling of possible market routes out of the combinations of market routes based on the dynamic factor influencing the strain on the herd; and 
Frisk, as shown in Fig 3 (noting there are 5 stars representing 5 slaughterhouse markets), Fig 6, pg. 7 ¶2 beginning “The data was provided by the Swedish Board..”, pg. 16 ¶2 beginning “Additionally, the results illustrate…”, pg. 18 ¶2-3 beginning “Reducing slaughterhouses and live auction markets…” details five possible abattoir / slaughterhouse markets which cattle may be transported to without necessarily transporting to the closest abattoir / slaughterhouse market and developing a route optimization model for animal transportation along each route that adjust working times and driving distances (i.e. dynamic factors) affecting animal welfare and testing different alternatives (i.e. different routes out of the combination of market routes and different times) to decide which alternative is the most desirable, and pg. 16 ¶4 states that a high standard of animal welfare can enhance commercial value because of reduced mortality, improved health, product quality, and disease resistance, but does not explicitly state analyzing a potential return of the markets in at least two locations performing real-time profiling of possible market routes out of combinations of market routes based on the dynamic factor.  However, Baldwin teaches this remaining limitation, identifying the pricing and profitability of selling cattle available at each market based on daily market rates (which may be obtained through the Internet or by mobile device), and the costs associated with transport including the trek to each market which accounts for the terrain and the number of hours / days of the journey (i.e. dynamic factors, per Frisk above) to choose the optimal market after drawing expected prices and then picking the market which maximizes expected producer revenue according to the price draws, noting that a market trek may include travel to more than one market, e.g. purchasing smallstock first at Chumvi market and then transporting them to the Dol Dol market to sell; transporting cattle through a paved road at Timau first before the Chumvi market (i.e. combination of market routes). (Baldwin pg. xv ¶2 beginning “Towards this end, a study of livestock ownership and marketing pattern…”, pg. 19 ¶2-3 beginning “Price information in developed countries…”, pg. 30 ¶ beginning “Like livestock producers in the United States…”, pg. 35 ¶2-3 beginning “The market’s lack of cattle can be partially…”, pg. 69 ¶2 beginning “In the process of constructing a decision-making model…”, pg. 70 ¶1 beginning “Deterministic values were used…”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include analyzing a potential return of the markets in at least two locations by performing real-time profiling of possible market routes out of combinations of market routes based on the dynamic factor as taught by Baldwin with the teachings of Frisk, with the motivation of “improving producer income on a per animal basis” (Baldwin pg. xv ¶ beginning “Using this market-decision marking model…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include analyzing a potential return of the markets out of combinations of market routes in at least two locations by performing real-time profiling of possible market routes based on the dynamic factor as taught by Baldwin in the system of Frisk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
identifying an optimal path to one of the markets based on a minimal strain on the herd and a maximum potential return of the one of the markets.
Frisk, as shown in pg. 19 ¶3 beginning “Unlike today’s manual planning…” details identifying an optimal path and options to one of the markets based on improving animal welfare with reduced transportation times and number of stops, and that a higher standard of animal welfare can enhance commercial value because of reduced mortality, but does not explicitly state identifying an optimal path to one of the markets based on a maximum potential return of the one of the markets.  However, Baldwin teaches this remaining limitation, choosing the market option that optimizes profit based on the potential sale and expected sale revenue at each market and subtracting the transactions costs determined based on journey distance and trekking to each market, trekking rate, and opportunity cost of time spent trekking to the respective market (Baldwin pg. 69 ¶2 beginning “In the process of constructing a decision-marking model…”, pg. 70 ¶1 beginning “Deterministic values were used to calculate approximate transportation costs…”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying an optimal path to one of the markets based on a maximum potential return of the one of the markets as taught by Baldwin with the teachings of Frisk (in view of Baldwin), with the motivation of “improving producer income on a per animal basis” (Baldwin pg. xv ¶ beginning “Using this market-decision marking model…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying an optimal path to one of the markets based on a minimal strain on the herd and a maximum potential return of the one of the markets as taught by Baldwin in the system of Frisk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  Frisk also teaches the following:
wherein the dynamic factor comprises at least one of: a cloud cover; wind; an access to water; an access to foraging; and a difficulty in terrain (Frisk pg. 1 ¶1 beginning “Meat production has increased rapidly around the world…” continuing on pg. 2, and pg. 2 ¶4 beginning “Longer transport times, however, must not always be linked to reduced animal welfare…”, pg. 5 ¶5 beginning “The model requires information on distances among all farms and between farms…” details that time-based factors during the transport linked with lack of food (i.e. foraging) and water contribute to animal welfare, details road conditions (i.e. difficulty in terrain) and climate as potentially stressful factors, and hilliness and road quality (i.e. difficulty in terrain) can be used to determine the best possible route).
Claim 4:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  Frisk also teaches the following:
wherein the markets change location over time (Frisk pg. 17 ¶1 beginning “Carlsson et al. [48] investigates consumers…” details using mobile abattoirs instead of stationary slaughterhouses and the impact on transportation costs, environment, and animal welfare).
Claim 6:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  Baldwin also teaches the following:
wherein the herd is not split up during the travel to the markets (Baldwin pg. 24 ¶1-2 beginning “The state of road infrastructure in East Africa…”, pg. 25 ¶3 beginning “But while the costs of transportation…” detail producers may trek their own animals to markets (i.e. maintain the herd) and moving their herds closer to the towns both when they are grazing and when they are marketing their animals to have greater exposure to the proximate markets).
 	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the herd is not split up during the travel to the markets as taught by Baldwin in the system of Frisk (in view of Baldwin), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Claim 8 recites substantially similar limitations as claim 1 and therefore claim 8 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 10:
	Claim 10 recites substantially similar limitations as claim 3 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 11:
	Claim 11 recites substantially similar limitations as claim 4 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 6 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 1 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 3 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 4 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 6 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 6.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Route optimization as an instrument to improve animal welfare and economics in pre-slaughter logistics” (2018) to Frisk et al. in view of “Analysis of Livestock Marketing Decisions Among Pastoralists in Il Ngwesi, Kenya” (2008) to Baldwin, as applied to claims 1 / 8 / 14 above, and further in view of US patent application publication 2020/0154694 A1 to Santana et al.
Claim 2:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  With respect to the following:
adjusting an active route to the one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified.
Frisk (in view of Baldwin), as shown in pg. 18 ¶3 beginning “Unlike today’s manual planning, we have developed…” details identifying an optimal route for the cattle to the market abattoir, access to food and water, journey conditions including number of stops, and confronting new animals (dynamic factors) contribute to the strain of the herd, but does not explicitly state adjusting an active route to one of the markets while already traveling on the active route when an increase of the strain on herd due to the dynamic factor is identified.  However, Santana teaches this remaining limitation monitoring the livestock herd traveling the route and identifying stressful situations and take actions to avoid the stressful event, and update the defined route, including stopping the progress of the herd along the route (i.e. pausing the route as an adjustment to an active route) to then interact with animals interfering with the herd before resuming the travel of guiding the herd to the target location (i.e. one of the markets, per Frisk/Baldwin); and also identifying the environment greenness or maturity of the grass and rivers (access to food, water, temperature) to a route destination and updating the defined routes (Santana Fig 3-4, ¶[0039], ¶[0043], ¶[0048-50]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to adjust an active route to the one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified as taught by Santana with the teachings of Frisk in view of Baldwin, with the motivation to mitigate the problems of stress because “stress can lead to poor quality meat… and loss of cattle” (Santana ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting an active route to the one of the markets while already traveling on the active route when an increase of the strain on the herd due to the dynamic factor is identified as taught by Santana in the system of Frisk in view of Baldwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Claim 9 recites substantially similar limitations as claim 2 and therefore claim 9 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 2 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 2.

Claims 5, 7, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Route optimization as an instrument to improve animal welfare and economics in pre-slaughter logistics” (2018) to Frisk et al. in view of “Analysis of Livestock Marketing Decisions Among Pastoralists in Il Ngwesi, Kenya” (2008) to Baldwin, as applied to claims 1 / 8 / 14 above, and further in view of US patent application publication 2017/0336221 A1 to Salowitz et al.
Claim 5:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the identifying outputs a plurality of paths including the optimal path, and wherein a user selects one of the plurality of paths to travel.
Frisk (in view of Baldwin), as shown in pg. 18 ¶3 beginning “Unlike today’s manual planning…” details the computerized route optimization model offering the possibility of testing different alternatives when generating the optimization path, highly suggesting but not explicitly stating the identifying outputs a plurality of paths including the optimal path, and wherein a user selects one of the plurality of paths to travel.  However, Salowitz teaches this limitation presenting an identified optimal route along with a plurality of other route options (which may correspond to different optimal criteria) for the user to then select on the user interface to initiate other actions (Salowitz ¶[0053]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the identifying outputs a plurality of paths including the optimal path, and wherein a user selects one of the plurality of paths to travel as taught by Salowitz with the teachings of Frisk in view of Baldwin, with the motivation of “providing optimal routes quickly and efficiently using the described techniques may result in increased user satisfaction” (Salowitz ¶[0018]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the identifying outputs a plurality of paths including the optimal path, and wherein a user selects one of the plurality of paths to travel as taught by Salowitz in the system of Frisk in view of Baldwin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Frisk in view of Baldwin, as shown above, teach the limitations of claim 1.  With respect to the following:
embodied in a cloud-computing environment.
Baldwin (of Frisk in view of Baldwin), as shown in pg. 20 ¶2 beginning “Price information in developed countries…” details an optimal path to market system that also obtains obtaining market price information over the Internet and cell phones, but does not explicitly state that the optimization system is embodied in a cloud-computing environment.  However, Salowitz teaches this limitation performing operations with a different devices ‘over the cloud’ to identify optimal paths (Salowitz ¶[0022], ¶[0026-27], ¶[0069-71]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a cloud-computing environment as taught by Salowitz with the teachings of Frisk in view of Baldwin, with the motivation of “providing optimal routes quickly and efficiently using the described techniques may result in increased user satisfaction” (Salowitz ¶[0018]).  
Claim 12:
	Claim 12 recites substantially similar limitations as claim 5 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 18:
	Claim 18 recites substantially similar limitations as claim 5 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 7 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628